DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,138,256. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of each other.
Instant Application
U.S. Patent No. 11,138,256
Claim 1:
A method comprising: 



receiving, via a user input interface, a query related to a first attribute of a media asset; 

in response to receiving the query, executing an intermediate function to generate a reply to the query about the attribute of the media asset; 



retrieving a user profile indicating usage patterns; 








identifying, based on the usage patterns, a supplemental function previously performed for a similar query, wherein the supplemental function is for identifying a second attribute of the media asset, and the second attribute differs from the first attribute of the media asset associated with the received query; and 





executing the supplemental function for the query.
Claim 1:
A method for executing a supplemental search function for a query, the method comprising: 

receiving, via a user input interface, a query about an attribute of a media asset; 

in response to receiving the query, executing an intermediate search function to generate a reply to the query about the attribute of the media asset; 

retrieving a user profile indicating usage patterns; 

determining that the user profile includes a query template matching the query; 

in response to the determination that the user profile includes the query template matching the query: 

identifying, based on the usage patterns, a supplemental search function that was performed for a previous query matching the query template, wherein the supplemental search function is for identifying a content source where the media asset is available, and a content source where the media asset is available is a different attribute than the attribute of the media asset associated with the received query; and 

executing the supplemental search function for the query to identify the content source where the media asset is available.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " determining that the user profile includes a query template matching the query; in response to the determination that the user profile includes the query template matching the query; and identify the content source where the media asset is available" of claims 1-18 of U.S. Patent No. 11,138,256 to arrive at the claims 52-71 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 52-57 and 62-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2010/0153885 A1) in view of Mandel et al (US 9,369,768 B1).
As to claims 52 and 62, Yates teaches a method and system (see [0010] and Claim 1) comprising: receiving, via a user input interface, a query for a media asset (see Figure 11, step 1104, see also Figure 3 for entering query); in response to receiving the query, executing an intermediate function to generate a reply to the query about the attribute of the media asset; retrieving a user profile indicating usage patterns (see [0012] and [0013] – Examiner recognizes the user profile monitors the user interactions with the guidance application); identifying, based on the usage patterns, a supplemental function previously performed for a similar query (see [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search); and executing the supplemental function for the query (see [0057] - executed when the user indicates the desire to trigger this search).

	Yates fails to explicitly recite wherein the supplemental function is for identifying a second attribute of the media asset, and the second attribute differs from the first attribute of the media asset associated with the received query.
	However, Mandel teaches wherein the supplemental function is for identifying a second attribute of the media asset, and the second attribute differs from the first attribute of the media asset associated with the received query (Mandel discloses searching for content including secondary content, and additional functionality with respect to the media content. Mandel further describes the secondary content may include various types of related content, including additional audio, video, images, or text content related to the media content being viewed by the user, such as behind the scenes clips, director commentary, captioning, alternate languages, deleted scenes, alternate scenes, character information, actor biography information, social media content, and the like. This suggests that the secondary content is different than the actual media asset being displayed. See column 8, line 65 through column 9, line 11 and column 10, lines 19-37).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Yates to incorporate the method for media presentation with dynamic secondary content of Mandel for the purpose of enhancing the user viewing experience by increasing the relevancy with which media content is presented to the user (see Mandel column 1, lines 5-35).
	As to claims 53 and 63, Mandel further teaches generating for display an interactive media guidance screen comprising an identifier of the media asset and an output from the execution of the supplemental function (Mandel shows while a user is viewing media content (media asset), the current playback indicator is displayed to progress along the playback timeline. Mandel also discloses secondary content indicators are displayed along the playback timeline representing secondary content items that are available at the corresponding time positions. Mandel further discloses the secondary content may be displayed to the user in a region of the display so as not to interfere with the presentation of the media content. See Figure 5 and column 12, line 24 through column 13, line 18).
As to claims 54 and 64, Mandel teaches wherein the supplemental function comprises a search function for identifying a content source where the media asset is available (Mandel discloses receiving secondary content from a third-party database and displaying secondary content indicators on the playback timeline to indicate the position and the amount of secondary content available in column 10, line 56 through column 11, line 22. It would have been obvious to display the name of the third-party database.). 
As to claims 55 and 65, Mandel teaches wherein the supplemental function comprises a search function for identifying a guidance feature relating to the media asset (Mandel discloses searching for content including secondary content, and additional functionality with respect to the media content. See column 8, line 65 through column 9, line 11 and column 10, lines 19-37).	
As to claims 56 and 66, Mandel teaches the guidance feature is a recording request for the media asset (Mandel teaches a UI allowing the user to record media content and/or schedule recording of media content in column 5, lines 29-32.).
As to claims 57 and 67, Mandel further teaches the guidance feature comprises an indication that subtitles in a particular language are available for the media asset (Mandel describes the secondary content may include various types of related content, including additional audio, video, images, or text content related to the media content being viewed by the user, such as behind the scenes clips, director commentary, captioning, alternate languages, deleted scenes, alternate scenes, character information, actor biography information, social media content, and the like. See column 8, line 65 through column 9, line 11 and column 10, lines 19-37).
Claim 58-61 and 68-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2010/0153885 A1) in view of Mandel et al (US 9,369,768 B1), and further in view of Chen et al (US 2014/0358890 A1).
As to claims 58 and 68, Yates teaches the user profile indicating the usage patterns includes (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search).
However, Yates fails to explicitly recite determining whether the user profile includes a query template matching the user's query.
	However, Chen teaches determining whether the user profile includes a query template matching the user's query (see [0056], [0057], [0091]-[0105] - Examiner recognizes the question template as the claimed query template.  Examiner also recognizes that it could be stored within the user profile of Yates according to previous queries entered by a user.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Yates and Mandel to incorporate the query template comparison of Chen for the purpose of decreasing the cost but increase the speed with which data is retrieved (see Chen [0006]).
As to claims 59 and 69, Chen further teaches determining whether the user profile includes the query template matching the user's query comprises: identifying one or more tokens in the query (see [0056], [0057], [0091]-[0105] – tokens are keywords); determining whether the user profile includes the query template matching at least a portion of the one or more tokens (see [0056], [0057], [0091]-[0105] - Examiner recognizes the question template as the claimed query template.  Template is matched based on keywords entered by the user.).
As to claims 60 and 70, Yates and Chen teach the user profile indicating the user's usage patterns of the interactive media guidance application includes a plurality of query templates and a remote database includes a plurality of supplemental functions corresponding to the plurality of query templates, and wherein the control circuitry configured to identify the supplemental function corresponding to the query template comprises control circuitry configured to identify the supplemental function corresponding to the query template from the remote database (see Yates [0057] – supplemental function is the search corresponding to the title of the saved search, which is executed when the user indicates the desire to trigger this search.  Also see Chen [0056], [0057], [0091]-[0105] for query template).
As to claims 61 and 71, Yates and Chen teach wherein identifying, based on the usage patterns, the supplemental function previously performed for the similar query further comprises: retrieving a generic profile indicating generalized usage patterns of a plurality of users (see Yates [0012] and [0013] – Examiner recognizes the user profile monitors the user interactions with the guidance application); and determining whether the generic profile includes a second query template matching the query (see Yates [0012] and [0013] – Examiner recognizes the user profile monitors the user interactions with the guidance application.  Also see Chen [0056], [0057], [0091]-[0105] for query template).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161